Citation Nr: 9923786	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  99-07 264	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery Alabama, which resulted in an award 
of past-due benefits to the veteran's widow.  By letter dated 
April 14, 1999, the RO informed her that it had reinstated 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits effective from October 1, 1998.

In November 1998, a representative of the Board had advised 
the RO to withhold 20 percent of the past-due benefits which 
may become due.  By letters dated April 14, 1999, and May 5, 
1999, the RO notified the claimant and the attorney 
representing her of the payment of past-due benefits and the 
referral of the file to the Board for a decision concerning 
the attorney's eligibility for payment of a fee for his 
service from the 20 percent of past-due benefits withheld by 
the RO.  In the May 5, 1999, letter, they were given 30 days 
within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  No timely response 
was received from the attorney.  In a letter received from 
the claimant in May 1999, she objected to payment of the 
attorney fees from the past due benefits accrued after 
October 1, 1998, asserting that the attorney did not assist 
her in the reinstatement of DIC based on the change in the 
law effective in 1998.  The attorney was notified by a letter 
dated June 30, 1999, that the Board would consider reducing 
the fee on the basis of the claimant's letter.  No response 
was received from the attorney.  The question of whether the 
withheld benefits should be paid to the claimant's attorney 
is now before the Board.


FINDINGS OF FACT

1.  A final Board decision was rendered in November 1997 
denying reinstatement of entitlement to DIC benefits.

2.  The notice of disagreement which preceded the Board's 
November 1997 decision was received by the RO in November 
1994.

3.  In April 1998, the claimant authorized the attorney to 
represent her in her claim for VA benefits.  

4.  The attorney filed an October 1998 fee agreement with the 
Board in October 1998.

5.  The fee agreement signed by the parties in October 1998 
provides for payment to the attorney of a contingency fee 
consisting of 20 percent of past-due benefits awarded to the 
veteran's widow, such fee to be paid by VA from past-due 
benefits; it also provides that any prior award of attorney 
fees for representation before the Court under the Equal 
Access to Justice Act (EAJA) shall not be deducted from the 
20 percent contingency fee for representation before the VA.

6.  Past-due benefits are payable based on the RO's decision 
to reinstate entitlement to DIC benefits effective from 
October 1, 1998, based on Pub. L. No. 105-178.

7.  The claim for reinstatement of DIC based on Pub. L. No. 
105-178 is not the subject of the fee agreement signed by the 
parties in October 1998.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the claimant and the attorney as to 
representation before VA and the Board concerning the issue 
of reinstatement of DIC have been met.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits have not been met.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(h) (1998).

3.  A fee in excess of $0 for reinstatement of the claimant's 
DIC under Pub. L. No. 105-178 is not reasonable.  38 U.S.C.A. 
§ 5904(c); 38 C.F.R. § 20.609 (f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a letter dated in February 1994, the RO notified the 
claimant that she was not entitled to reinstatement of DIC 
benefits as a result of her separation and divorce from her 
second husband.  In November 1994, she filed a VA Form 9 
which has been construed to be a Notice of Disagreement with 
the RO's decision.  In a November 1997 decision, the Board 
also denied entitlement to DIC benefits.  The claimant 
appealed that decision to the Court.  

In August 1998, the parties filed a joint motion for remand 
with the Court.  The stated reason for the motion was the 
Board's failure to acknowledge or discuss two amendments to 
38 U.S.C.A. § 103(d):  (1) the Veterans' Benefits Program Act 
of 1991, Pub. L. No, 102-86, § 502, 105 Stat. 414, 424 
(August 1991), and (2) the Veteran's Benefits Act of 1992, 
Pub. L. No. 102-568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 
1992).  The motion also indicated that the Board should 
consider the applicability, if any, of Pub. L. No. 105-178, 
which had been signed by the President on June 9, 1998, and 
which, in Section 8207, amended 38 U.S.C.A. § 1311.  Pub. L. 
No. 105-178 also provided that no payment may be made by 
reason of section 1311(e) of title 38, United States Code for 
any month before October 1998.

The Board's November 1997 decision was vacated and remanded 
by the Court by an Order dated in August 1998.  In October 
1998, the attorney sent a letter to the Board in part of 
which he requested that the Board award DIC to the claimant 
pursuant to Pub. L. No. 105-178.  In December 1998, the Board 
remanded the matter to the RO.  Meanwhile, in September 1998, 
the claimant filed another claim for DIC benefits with the 
RO, citing "the Congressional bill effective date 10/1/98."  
This apparently refers to Pub. L. No. 105-178.  In April 
1999, the RO notified the claimant that it had determined 
that she was entitled to reinstatement of DIC benefits, 
effective from October 1, 1998.  Consequently, she became 
entitled to the payment of past-due benefits.

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
notice of disagreement (NOD) which preceded the Board 
decision with respect to the issue or issues involved was 
received by the RO on or after November 18, 1988; and 3) the 
attorney or agent must have been retained not later than one 
year following the date that the Board decision with respect 
to the issue or issues involved was promulgated.

It appears that the statutory and regulatory criteria for 
charging a fee for services before VA are met.  The Board 
issued a final decision in November 1997 denying 
reinstatement of entitlement to DIC benefits.  The attorney 
was retained to represent the claimant on the same issue in 
April 1998, as shown by her consent to release of VA records.  
The NOD that preceded the Board's November 1997 decision was 
received by the RO in November 1994.  

Although the attorney meets the requirements to charge a fee 
for services before VA concerning the issue that led to the 
payment of past-due benefits, he does not meet the 
requirements of 38 U.S.C.A. § 5904(d) to be eligible for 
payment of his fee directly by VA from past-due benefits.  
Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1998), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

In this case, the record reflects that the attorney filed the 
October 1998 fee agreement with the Board in October 1998.  
Past-due benefits are payable based on the RO's decision to 
reinstate eligibility for DIC benefits, effective from 
October 1, 1998-the same benefits denied by the Board in its 
final decision dated in November 1997.  The fee agreement 
provides for a contingent fee of 20 percent of past due 
benefits.  However, the fee agreement also contains the 
following provision:

Since this contract provides for legal 
representation before the VA only, and 
since [the Court] did not order the VA to 
award benefits pursuant to the Client's 
claims upon remand, the parties agree 
that any prior award of attorney's fees 
for representation before the [Court] 
under the Equal Access to Justice Act 
shall not be deducted from the 20% 
contingency fee for representation before 
the Department of Veterans Affairs.

In a precedent opinion, VA's General Counsel concluded that 
§ 506(c) of the Federal Courts Administration Act of 1992 
(FCAA), Pub. L. No. 102-575 (Oct. 29, 1992) provides that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C.A. § 2414, "the 
claimant's attorney refunds to the claimant the amount of the 
smaller fee."  The attorney must keep only the larger of the 
fees recovered, and must refund the amount of the smaller fee 
to the claimant (in this case, the veteran) in accordance 
with § 506(c) of the FCAA.  The General Counsel also 
concluded that there is no authority for the Board to take 
any action, such as offset of the amount of EAJA fees, to 
ensure that in the event he is awarded EAJA fees and fees 
from past-due benefits he refunds to the claimant the amount 
of the smaller fee.  VAOPGCPREC 12-97  (O.G.C. Prec. 12-97).

The fee agreement between the veteran and the attorney allows 
for payment of a total fee in excess of 20 percent of the 
amount of past-due benefits awarded.  Specifically, it 
provides for a contingency fee of 20 percent of past-due 
benefits plus the amount of any EAJA fee awarded.  The law is 
clear and states that the total fee payable cannot exceed 20 
percent of the total amount of past-due benefits awarded.  As 
the current fee agreement allows for a fee exceeding 20 
percent of the total amount of past-due benefits awarded, the 
fee agreement does not meet the requirement of 38 U.S.C.A. 
§ 5904(d)(1) and 38 C.F.R. § 20.609(h).  Consequently, 
although the attorney may charge a fee for his services in 
this matter, attorney fees may not be paid from past-due 
benefits awarded to the veteran.

Although the fee may not be paid directly by VA, the Board 
notes that the claimant has also objected to payment of any 
fee to the attorney based on this award of benefits.  She 
relates that the attorney did not give her any assistance in 
reinstatement under this particular legislation, and that her 
interpretation of their contract is that he would be entitled 
to 20 percent of any past-due benefits that she might be 
awarded for the period between 1993 and October 1, 1998.  The 
Board therefore will also consider whether a fee of 20 
percent of the past-due benefits awarded pursuant to Pub. L. 
No. 105-178 is reasonable.  The Board notes that the RO 
withheld $1,200 as 20 percent of the maximum amount of past-
due benefits.

Fees which total no more than 20 percent of any past-due 
benefits awarded, as defined in 38 C.F.R. § 20.609(h)(3), 
will be presumed to be reasonable.  38 C.F.R. § 20.609(f).  
This is a rebuttable presumption.  Factors considered in 
determining whether fees are reasonable include: (1) The 
extent and type of services the representative performed; (2) 
The complexity of the case; (3) The level of skill and 
competence required of the representative in giving the 
services; (4) The amount of time the representative spent on 
the case; (5) The results the representative achieved, 
including the amount of any benefits recovered; (6) The level 
of review to which the claim was taken and the level of the 
review at which the representative was retained; (7) Rates 
charged by other representatives for similar services; and 
(8) Whether, and to what extent, the payment of fees is 
contingent upon the results achieved.  38 C.F.R. § 20.609(e).

In this case, the record reflects that the claimant signed an 
appointment of the attorney as her representative for VA 
claims, VA Form 21-22, on September 11, 1998.  She signed a 
claim for DIC on the same date, which was received by the RO 
on September 14, 1998.  The contingency fee agreement, which 
she signed on October 17, 1998, and which the attorney signed 
on October 28, 1998, specifies that the attorney's 
representation is limited to the matters and forum described 
as follows:

The Attorney will represent the Client in 
the following claim:  entitlement to 
death benefits as the surviving spouse of 
the veteran [named in the contract] 
(hereinafter referred to as "Claim").

Attorney will represent Claimant as to 
this Claim before the Department of 
Veterans Affairs ("VA"), including the 
Board of Veterans' Appeals ("BVA"), 
upon remand from the U.S. Court of 
Veterans Appeals ("CVA").  In case No. 
[specified in the contract] the CVA 
remanded this claim, on appeal from a BVA 
decision dated November 25, 1997, and 
docketed as [docket number specified in 
the contract], without directing the VA 
to award benefits pursuant to this Claim.  

In his October 29, 1998, letter transmitting his fee 
agreement to the Board, the attorney also asked that DIC be 
awarded pursuant to Pub. L. No. 105-178, and that the Board 
refer the matter to the RO for a determination of the 
effective date of DIC, at which time further evidence or 
argument might be submitted regarding entitlement to DIC 
under any other provisions of law that might provide an 
earlier effective date.  The Board remanded the matter, 
including directing the RO to consider Pub. L. No. 105-178, 
in December 1998.  

The record reflects that the award reinstating the claimant's 
DIC was made in March 1999.  Consistent with her letter to 
the Board concerning the attorney's fee, the record contains 
a report of contact in March 1999 that indicates that the 
claimant had filed for reinstatement of DIC in September 
1998, and stated that her attorney was handling another claim 
for her that had been remanded by the Court.  

For the following reasons, the Board concludes that the 
claimant's statements indicating that her claim for 
reinstatement of DIC based on Pub. L. No. 105-178 was a 
separate matter and was not the subject of the October 1998 
fee agreement is an accurate reflection of that contract.

On the same day in September 1998, the claimant signed a 
claim for DIC and a fee agreement for representation in the 
matter remanded by the Court.  The fee agreement does not 
refer to the DIC claim signed on that same date.  Moreover, 
the contingent fee referred to in paragraph 5 of the contract 
specifically refers back to the matter remanded by the Court.  
As the Court remand was in August 1998, it could not refer to 
the claim signed and filed in September 1998.  Finally, the 
attorney, in his letter transmitting the fee agreement to the 
Board, also appears to treat the claim based on Pub. L. No. 
105-178 as a separate matter.  The letter refers to awarding 
DIC under that law and considering whether other laws would 
permit the assignment of an earlier effective date for the 
reinstatement of DIC.  As the attorney did not respond to the 
notice of the claimant's letter that set forth the assertion 
that the reinstatement of DIC under Pub. L. No. 105-178 was 
not the subject of the fee agreement, and as the record 
provides a basis for such an interpretation of the contract, 
the Board concludes that this interpretation is correct.  
Consequently, any fee above $0 would be unreasonable.    

Consequently, the attorney is ordered to refund to the 
veteran any moneys paid for services before the VA concerning 
the reinstatement of DIC under Pub. L. No. 105-178.  As 
provided in 38 C.F.R. § 20.609(i) (1998), as a reduction in 
the fee is ordered, the attorney must credit the account of 
the claimant with the amount of the reduction and refund any 
excess payment on account to the claimant not later than the 
expiration of the time within which the ruling may be 
appealed to the Court. Failure to do so may result in 
proceedings under 38 C.F.R. § 14.633 to terminate the 
attorney's right to practice before VA and the Board and/or 
prosecution under the provisions of 38 U.S.C.A. § 5905.


ORDER

Eligibility for payment of attorney fees out of past-due 
benefits is denied.  None of the claimant's past-due benefits 
resulting from reinstatement of DIC under Pub. L. No. 105-178 
should be paid to the attorney.

A fee above $0 for reinstatement of DIC under Pub. L. No. 
105-178 is unreasonable.  The amount in excess of $0 received 
by the attorney for fees for services before VA concerning 
this matter is to be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


